Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/24/19 and 9/22/20 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 1 recites “a protective layer on the current collector”.  Claim 1 further recites “optionally an electrode active material layer interposed between the current collector and the protective layer”.  It is unclear how the protective layer of the claimed 
	Each of claims 2-11 recite “a lithium secondary battery” in line 1.  This limitation lacks proper antecedent basis.  Examiner suggests “the lithium secondary battery”.
	Claims 10 and 11 recite “the electrode active material layer is present”, which is indefinite.  See rejection of claim 1 above.  It is unclear how the electrode active material layer is “interposed between” the protective layer and the current collector if the protective layer is “on” the current collector.
	Claim 10 recites “a thickness of 0 to 40 m”, which is indefinite.  It appears the thickness would necessarily be greater than zero if the active material layer is “present”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al., US 2016/0093922 A1.
	Endo teaches a positive electrode including a positive electrode current collector 11, a positive electrode mixture layer 12 disposed on the current collector, and an intermediate layer 13 (protective layer) disposed between the positive electrode current collector and the positive electrode mixture layer. The intermediate layer includes particles 14, the particles are mainly composed of a material having a thermal conductivity of 100 W/mK or more (abstract).

    PNG
    media_image1.png
    302
    683
    media_image1.png
    Greyscale

The content of the particles in the intermediate layer is desirably 70% to 95% by weight based on the total weight of the intermediate layer. In such an embodiment, the heat generation due to an internal short circuit can be effectively prevented [0015].  The amount of the material having a thermal conductivity of 100 W/mK or more is desirably at least 50%, more desirably 60% or more, and most desirably 70% or more based on the total weight of the particles 14 [0026].  
See at least Table 1 regarding specific thermal conductivity values.  The particles 14 may be a ceramic such as aluminum nitride [0034].  The particles 14 as the main component of the intermediate layer 13 desirably have an average particle diameter of 0.1 to 10 m [0030].  The intermediate layer 13 desirably contains a conductive material and a binding material, in addition to the particles 14. The binding material can be a binding material that is used in the positive electrode mixture layer 12, such as a fluorine resin, e.g., PTFE or PVdF [0028].  The average thickness of the intermediate layer 13 is desirably 1 to 10 m [0027].  Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al., JP 2015-056208 A in view of Endo, US 2016/0093922 A1.
Mizutani teaches an electrode provided with a protective layer formed on the active material layer.  The electrode has a current collector, an active material layer formed on the current collector, and an inorganic compound and a binder formed on the active material layer in a mass ratio of 5: 1 to 200: 1 [0011].  The electrode may be contained in a lithium battery [0016].  
Inorganic compounds include Al2O3, SiO2, TiO2, ZrO2, MgO, SiC, AlN, BN, CaCO3, MgCO3, BaCO3, talc, mica, kaolinite, CaSO4, BaSO4, CaO, ZnO, and zeolite can be exemplified.  As the protective layer, one or more selected from these inorganic compounds can be used [0030].  The preferable average particle size of the inorganic compound is preferably 0.1 to 10 μm, more preferably 0.2 to 5 μm, and particularly preferably 0.3 to 3 μm [0031].  As the binder used for the protective layer, the binder described in the description of the active material layer may be used alone or in combination of two or more. As the binder used for the protective layer, polyvinylidene fluoride is particularly preferable from the viewpoint of electrochemical stability and the like [0032].  

Mizutani is silent regarding the thermal conductivity of the inorganic compound of the protective layer.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because one of skill would have reasonably expected the inorganic compounds disclosed by Mizutani to have a thermal conductivity within the claimed range.  Endo teaches a positive electrode including a positive electrode current collector 11, a positive electrode mixture layer 12 disposed on the current collector, and an intermediate layer 13 (protective layer) disposed between the positive electrode current collector and the positive electrode mixture layer. The intermediate layer includes particles 14, the particles are mainly composed of a material having a thermal conductivity of 100 W/mK or more (abstract).  Endo teaches a protective layer with 80 wt% AlN (aluminum nitride) particles has a thermal conductivity of 230 W/m.K (Example 7).  Thus one of skill would have found the claimed thermal conductivity range obvious as the AlN inorganic compound of Mizutani would have had a thermal conductivity of 230 W/m.K as disclosed by Endo.
Furthermore, Mizutani teaches thermally conductive ceramics recited by claim 4.  Mizutani teaches thermally conductive ceramics including Al2O3 (aluminum oxide), MgO (magnesium oxide), AlN (aluminum nitride) and BN (boron nitride).  As thermal conductivity is a property of the thermally conductive ceramic material, one of skill would .K.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRACY M DOVE/Primary Examiner, Art Unit 1727